Citation Nr: 0901806	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-00 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The veteran served on two periods of active duty from 
November 1966 to October 1970 and from December 1973 to 
December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  The veteran appeared at a 
Board hearing in Washington, D.C. in March 2006.

The veteran's initial September 2003 claim also included the 
issue of service connection for a right knee disorder.  That 
issue, however, was resolved by the Board's March 2007 
decision which denied the veteran's right knee claim and 
remanded the issue of the veteran's left knee claim to the 
Appeals Management Center (AMC) in Washington, D.C.  
Following further development by the AMC, the veteran's left 
knee claim was readjudicated in an October 2008 Supplemental 
Statement of the Case.  This matter has since returned to the 
Board for a decision regarding that issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2007, the Board remanded this matter to the AMC for 
further claims development, including the performance of a 
new VA examination of the veteran's left knee.  In May 2008, 
the veteran reported for this examination and, at that time, 
reported to the examiner that he had been receiving 
disability benefits from the Social Security Administration 
(SSA) for various disorders, including the claimed disorder 
in his left knee.  The AMC has not sought or obtained the 
veteran's SSA records.  Efforts in this regard should be 
made.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2); see also 
Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to 
assist includes obtaining SSA records when the veteran 
reports receiving SSA disability benefits, as such records 
may contain relevant evidence). 
Accordingly, the case is REMANDED for the following action:

1.  SSA should be contacted, and all 
medical records and other documentation 
corresponding to the veteran's receipt of 
SSA benefits should be obtained and 
included in the claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  After completion of the above 
development, the veteran's claim of 
entitlement to service connection for a 
left knee disorder should be 
readjudicated.  If the determination of 
any of that claim remains less unfavorable 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

